                Case 20-10343-LSS        Doc 1470      Filed 10/09/20     Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                   Chapter 11
BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC,                                 Case No. 20-10343 (LSS)

                              Debtors.             Jointly Administered

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the certification below, counsel moves for the admission
pro hac vice of Amanda Rush of Jones Day to represent Circle Ten Council in the above-captioned
cases.

 Dated: October 7, 2020                            /s/ William P. Bowden
        Wilmington, Delaware                       William P. Bowden (DE Bar No. 2553)
                                                   ASHBY & GEDDES, P.A.
                                                   500 Delaware Avenue, P.O. Box 1150
                                                   Wilmington, Delaware 19899
                                                   Tel: (302) 654-1888
                                                   E-mail: wbowden@ashbygeddes.com

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Texas, am admitted
to practice before the United States District Court for the Northern District of Texas, and submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court's Local Rules and
with the Revised Standing Order for District Fund effective August 31, 2016. I further certify that
the annual fee of $25.00 has been paid to the Clerk of Court for the District Court.

Dated: October 7, 2020                               /s/ Amanda Rush
                                                     Amanda Rush, Esq.
                                                     JONES DAY
                                                     2727 North Harwood Street
                                                     Dallas, Texas 75201
                                                     Tel: (214) 220-3939/Fax: (214) 969-5100
                                                     E-mail: asrush@jonesday.com

                             ORDER GRANTING MOTION
             IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is granted.




                                                      LAURIE SELBER SILVERSTEIN
         Dated: October 9th, 2020                     UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
